Final Action                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 16/157,821 (hereinafter also referred to as ‘821 or the instant application), filed October 11, 2018, which is a reissue application of U.S. Application No. 14/661,395 (hereinafter also referred to as ‘395 or the parent application), filed March 18, 2015, entitled DISPLAY APPARATUS AND CONTROL METHOD FOR DISPLAYING AN OPERATIONAL STATE OF A USER INPUT, now U.S. Patent No. 9,467,732 (hereinafter also referred to as ‘732 or the original patent), which is a continuation of U.S. Patent Application No. 14/059,887 (hereinafter referred to as ’887 or the grandparent application), filed on October 22, 2013, now abandoned. The last application claims priority from Korean Patent Application No. 10-2012-0123774. filed on November 2, 2012 in the Korean Intellectual Property Office.

3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘732 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘732.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘732 itself and the prosecution history, the Examiner 
  
4.  The ‘732 patent issued with claims 1-20 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on October 11, 2018 was entered and considered. The preliminary amendment added claims 21-35. 
A response filed November 30, 2020 amended original claims 1, 3, 6, 11, 13, and previously added claims 16, 26-30, and 32-35 and cancelled original claims 5, 7, 15, and 17 as well as previously added claims 25 and 31.  


5.  As of the date of this Office Action, the status of the claims is:
Claims 1-4, 6, 8-14, 16, 18-24, 26-30 and 32-35 are pending.
Claims 1-4, 6, 8-14, 16, 18-24, 26-30 and 32-35 are examined.
Claims 1-4, 6, 8-14, 16, 18-24, 26-30 and 32-35 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to U.S. Application No. 14/661,395 filed March 18, 2015, now U.S. Patent No. 9,467,732 (hereinafter also referred to as ‘732 or the original patent), which is a continuation of U.S. Patent Application No. 14/059,887, filed on October 22. 2013,1 now abandoned, which ‘887 2,3

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is before March 16, 2013, the Pre-AIA  provisions rather than AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.  

Preliminary Amendment
8. The amendment filed November 30, 2020 does not comply with 37 CFR 1.173 b(2), i.e. Making amendments in a reissue application. Claims, and (c), i.e. Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(II).
Specifically, the listing of claims does not present a statement canceling claims 25 and 31 without presentation of the text of the claim.  Note the form of cancellation of claims 5, 7, 15 and 17.  It is further noted with regard to the previously added claims, the parenthetical “(New)” should be --(Previously added-amended)--. 
Furthermore whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to a citation to the ‘732 patent  (e.g. “Support for new claims 21, 22, 25-28, 31, and 32-35 can be found at least in FIG. 5, 1:48-2;55, 3:61-65, 5:39-6:5, and 8:39-9:27 of U.S. Patent No. 9,467,732.  Support for new claims 23 and 29 can be found at least in 9:65-10:2 of U.S. Patent No. 9,467,732.  Support for new claims 24 and 30 can be found at least in 2:15-16 of U.S. Patent No. 9,467,732.”, “Support for these claim amendments can be found at least in FIG. 5, 7:9-22, and 8:39-9:27 of U.S. Patent No. 9,467,732.”, “Support for this claim amendment can be found at least in 2:37-40 of U.S. Patent No. 9,467,732.”, “Support is provided above.”) for claims presented by the amendment, an explanation of support for each such amendment/claim (e.g. explanation of how specifics of such cited portions support each limitation of the combination recited by each added claim as well as any changes to the patent claims and the combination then so claimed4) has not been provided. 
Any further response failing to provide an explanation of support in the disclosure of the patent for the claims failing to provide appropriate markings will be held non-compliant and a Notice of Non-Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173(c) will be issued.

ADS
9.    It is again noted that on page 3, “Domestic Benefit/National Stage Information”, “reissued” should be --reissue--.   Also note again paragraph 6 supra.

Drawings
10.  The drawings were received on November 30, 2020.  These drawings are not acceptable.  The Figure shows the gyro sensor and angular velocity sensor separately.  See claims 10 and 22.  Also see paragraph 12 below.

Objections
11.  The disclosure is again objected to because of the following informalities: In col. 1, lines 4-12 are still redundant due to the addition of the paragraph after the title.  In col. 4, the sentence on lines 9-14 appears to be missing a word or words.  On the last line of col. 4, “connector” should be --storage--.  The sentence in col. 5, lines 56-60 appears to be missing a word or words.  The sentence bridging cols. 5-6 is incomplete.  Col. 7, lines 16-19 is also incomplete.  
Appropriate correction is required.

12.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as best understood,5each combination as claimed in amended claims 1-4, 6, 8-14, 16, 18-24, 26-30 and 32-35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New Matter-35 USC 251 
13.  Claims 1-4, 6, 8-14, 16, 18-24, 26-30 and 32-35 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:   
See paragraph 15 infra.  Note also discussion in paragraphs 8 and 11-12 supra and paragraph 16 infra.

Claim Objections
14.  Claims 21-24 are objected to because of the following informalities:  Claim 21, line 15, after “cursor”, insert -- to include an image of a circle having a diameter less than a width of the interior image portion.-- and on lines 16 et seq, delete “, and….”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


15.  Claims 1-4, 6, 8-14, 16, 18-24, 26-30 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As an initial matter, claims 1-10 of ‘732 were initially added as claims 26-35 to the grandparent ‘059 application on February 10, 2014 and thereby, not part of the original disclosure.  See 37 C.F.R. 1.115.  The accompanying remarks did not provide any indication of the support therefore in the original ‘059 disclosure of October  22, 2013.  The claims were withdrawn from consideration following a restriction requirement.  The ‘059 application was 
Attention is also reinvited to paragraph 8 above. 
Continuing, claim 1 as now amended recites the controller being configured to control the display to graphically change the displayed image of the cursor to provide a visual feedback that a press input of a button of the remote control unit is received via the remote control unit, and thereby transmission of a signal based thereon, by changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion as well as the controller configured to receive the signal transmitted from the remote control unit, to operate in a pointing mode by controlling the display to display thereon a pointing cursor moved in correspondence with the motion information included in the signal received from the remote control unit and to change the image of the cursor displayed in the display to an icon showing an operational state to correspond to the signal received from the remote control unit .
Pages 14-15 of the response set forth, e.g., FIG. 5, col. 8, line 39-col. 9, line 27 and col. 7, lines 9-22 as support.6  However, e.g., FIG. 5 and col. 8, line 36-col. 9, line 9 provide for a controller which moves and displays the location of a cursor, a ring-shaped basic cursor, which corresponds to the location of the remote controller manipulated by a user, and in response to the location of the remote controller/input becoming adjacent to a predetermined object, controls the display to change the image of the cursor into an icon visualizing an operational state, e.g. ring-shaped rollover icon.  Further, in response to a user selecting the object, the controller controls the display to change the image of the cursor into an icon visualizing the function the now operational state, i.e., a pressed state icon which is ring -shaped with a circle in the interior portion having a diameter less than the diameter of the inside of the ring.  However this is not the combination set forth in in claim 1.7  This also applies to the combination set forth by claim 11 as well as claims 6 and 16.8  The 11/30/2020 response did not address the support for the combination claimed in dependent claims 2 and 12, 4 and 14, and 8-10 and 18-20.  
Claims 3 and 13 now recite changing the image of the cursor into an icon corresponding to a scroll function as the operational state in addition to the features of claims 1 and 11 respectively from which they depends.  Page 15 of the response sets forth col. 2, lines 37-40 as support which describes an inputtable command of “scroll”.  However such does not describe the combination of claim 3, i.e. the inputtable select/press command and the visual feedback of the interior image portion of the displayed image of the cursor to include an image of a circle command input in combination with changing the image of the cursor to an icon corresponding to a scroll function as the operational state. 
Continuing, new claim 21 sets forth a display system including a remote controller having a button to receive a user input and to transmit a remote control signal based on the received user input, and, based on the remote control signal corresponding to the user input in a form of a click, the controller is configured to control a display to graphically change a displayed image of a cursor to visualize a pressed state of the click by changing an interior image portion of the displayed image of the cursor without changing an exterior shape of the cursor and now, also based being configured to control a display to graphically change a displayed image of a cursor to visualize a pressed state of the click by changing an interior image portion of the 
Pages 14-17 of the response set forth “at least in FIG. 5, 1:48-2:55, 3:61-65, 5:39-6:5, and 8:39-9:27 of U.S. Patent No. 9,467,732” as well as 7:9-22 for support of the newly amended claims 21, 26 and 32.  However, as discussed above,  FIG. 5, col. 7, lines 9-22 and col.8, line 39-col. 9:27 do not teach what is now claimed in these claims nor the claims, e.g. claims 27-28, and 33-35, that depend therefrom. This also applies to the additional citations to 1:48-2:55 and 3:61-65 and thereby , the statement “Support is provided above.”   
New claims 23 and 29 recite, in addition to the features of claims 21 and 26 respectively, a controller configured to control the display to graphically change the displayed image/interior portion of the representation of the cursor to provide visual feedback of a scroll function.  New claims 24 and 30 recite, in addition to the features of claims 21 and 26 respectively,  a controller configured, based on the remote control signal corresponding to a user click/user input, to control the display to graphically change, via an animation effect, the displayed image/interior portion of the representation of the cursor to visualize the click/input. Pages 16-17 of the response set forth “at least 1:64 -2:4 of U.S. Patent No. 9,467,732”9  and “Support is provided above.” as support.  However, see the discussion of claims 3 and 13 above.

16.  Claims 2, 12, 21-24, 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 12 recite “the icon with an animation effect” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 21 recites “the remote control signal corresponding to the user input in a form of a click” on lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  
In claim 32, there is insufficient antecedent basis for “the second signal corresponding to the user input in the form of a click” on lines 11-12.

17.  Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See the last two sections of claim 21 as now amended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of the specification herein, it was found that Patent Owner did not provide definitions related to claim terms with reasonable clarity, deliberateness and precision. 
   
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a 
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18. Claims 1-4, 6, 8-14, 16, 18-24, 26-30 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US Patent Application Publication 2012/0194428, hereinafter also referred to as ‘428) in view of Modh et al  (US 6,067,085, hereinafter also referred to as ‘085) and Berstis (US 6,018,345, hereinafter also referred to as ‘345). 
See the entirety of ‘428
Claim 1   
A display system comprising:
See ‘428 at, e.g., FIGs. 1 and 3B.
a remote control unit 
having a gyro sensor configured
to sense a movement of the remote control unit and
to transmit a signal in response to a user's manipulation with the remote control unit, the signal including motion information based on the sensed movement; and

See ‘428 at, e.g., FIGs. 1 and 3B, elements 200, 201 and 240 and paragraphs 54-57, 68-69 and 73-77.

a television apparatus having
a display configured
to display an image thereon of a broadcasting channel based on processing of a broadcasting signal transmitted from a broadcasting channel source, and

See ‘428 at, e.g., FIG. 1, element 170, FIGs. 2A-B, and paragraphs 31-37, 44-48, 50, and 52.  
[a television apparatus having…] a controller configured
to receive the signal transmitted from the remote control unit, to operate in a pointing mode by controlling the display to display thereon a pointing cursor moved in correspondence with the motion information included in the signal received from the remote control unit, and

See ‘428 at, e.g., FIG. 1, elements 180 and 150, FIGs. 2A-B, element 202, FIG. 3B and paragraphs 50, 52, 54-57 and 73-77 and 81.  
to change an image of the cursor displayed in the display to an icon showing an operational state to correspond to the signal received from the remote control unit, 

See ‘428 at, e.g., FIGs. 6-10, esp. arrow element 410, step S620, element 420, and paragraphs 102-125, esp. 103-104 and 112-116, and FIGs. 11A-11D, element 1150, paragraphs 126-146, esp. 131-134 and 137-138 and claims, e.g., claim 1 .
wherein the remote control unit comprises a button to receive a user input and
to transmit the signal based thereon,….  

See, ‘428 at, e.g., 2A-3B, elements 201, 230, okay/enter/select/scroll function key/button 291, and paragraphs 53-54, 58, 67 and 73.

Claim 1 now further requires:
…wherein if a press input of the button is received via the remote control unit, the controller is configured to control the display to graphically change the displayed image of the cursor to provide a visual feedback that the press input via the remote control unit is received, by changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion.

See ‘428 at, e.g., FIG. 3A, esp. element 291, and paragraphs 52-62, 73. FIGs. 6-10, esp. steps 620 and 630 and elements 330, 410, and paragraphs 82-85, 88, 98, 100, 102-125, esp. 113 and 116. FIGs. 11A-11D, and paragraphs 126-146, esp. 133-135 and 139-140.  Therefore, as best understood, e.g. note paragraphs 8, 13 and 15 above, ‘428 at the very least describes the controller is configured to control provide visual cues to enable the user to recognize attributes of different areas/objects such as to control the display to graphically change a displayed image of the cursor (e.g., shape or color) to visualize/provide feedback of a press input of a button received via the remote control unit as well selection/execution of an item (e.g., control bar/application) at an area where the cursor is located also upon press input.
 ‘428 does not explicitly teach the image displayed being changed so that an interior image portion includes an image of a circle having a diameter less than the width of the interior image portion.  See, however, ‘085 at, e.g., FIGs. 2A-3, col. 1, 49-65, col. 2, lines 17-21 and 43-45, col. 3, lines 46-59, col. 4, lines19-43 and col. 5, lines 7-14 and ‘345 at, e.g., FIGs. 1A, 3A-B, 1D (element 147), 4, and 6, and col. 3, lines 49-col. 4, line 12 and col. 5, line 52-col. 6, line 63 
In so doing, the prior art teaches/suggests changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion to provide a visual feedback that the press input via the remote control unit is received.

Claim 2   
The display system according to claim 1, wherein the controller is configured to change the image of the cursor into the icon with an animation effect.

As best understood, e.g. note paragraphs 8, 13 and 15 above, see the preceding discussion of claim 1, esp. last section, e.g. ‘428 at FIGs. 11A-11D, element 1150, paragraphs 133-146, i.e. the shape of the cursor changes from one image to another with the effect to make card objects appear and disappear.  See also ‘085 at, e.g., col. 4, lines 40-43 and ‘345 at, e.g., col. 6, lines 1-4.

Claim 3   
The display system according to claim 1, wherein, if the cursor is at a location where a scroll command can be input, the controller is configured to control the display to change the image of the cursor into an icon corresponding to a scroll function as the operational state.

As best understood, e.g. note paragraphs 8, 13 and 15 above, see the preceding discussion of discussion of claim 1, esp. last section, ‘428 at paragraphs 60 and  83, and ‘345 at, e.g., col. 6, lines 11-16, e.g. e.g. “GO” , similar icon/button appearance, “OK” button. 

Claim 4 
The display system according to claim 3, wherein the scroll function icon is displayed with an animation effect.

See discussion of claims 2- 3.

Claim 6
The display system according to claim 1, wherein the visual feedback of the press input is provided by changing only the interior image portion of the displayed image of the cursor.


Claim 8
The display system according to claim 1, wherein the operational state of the displayed image of the icon corresponds to one of a plurality of input modes.

As best understood,10 see discussion of claims 1-4 above, e.g. ‘428 teaches that operational state of the displayed image of the icon, e.g. in FIG. 11A, corresponds to gesture input mode, i.e. movement of the pointer device, while the operational state of the displayed image of the icon, e.g., in FIG. 11B, corresponds to a key-pad, touch screen, hard key input mode. 

Claim 9

The display system according to claim 8, wherein the plurality of input modes comprises a gesture input mode and a voice input mode.

See the discussion of claim 8, i.e. the one of the plurality of input modes comprises a gesture input mode.  It is noted that the claims 1, 8 and 9 do not require any voice acquiring structure.11

Claim 10
The display system according to claim 1, wherein the gyro sensor further comprises an angular velocity sensor.12

See the discussion of claim 1, e.g. element 241, paragraph 68.

Claim 11
11.    A television apparatus comprising:
a display configured
to display an image thereon of a broadcasting channel based on processing of a broadcasting signal transmitted from a broadcasting channel source, and
a controller configured
to operate in a pointing mode by controlling the display to display thereon a pointing cursor moved in correspondence with a signal received from a remote control unit and
to change an image of the cursor displayed in the display to an icon showing an operational state to correspond to the signal received from the remote control unit, the signal comprising a motion information of the remote control unit,
wherein the remote control unit is configured to transmit the signal to the television apparatus in response to a user's manipulation with the remote control unit, 
wherein the remote control unit comprises a button to receive a user input and
to transmit the signal based thereon, and 
wherein if a press input of the button is received via the remote control unit, the controller is configured to control the display to graphically change the displayed image of the cursor to provide a visual feedback that the press input via the remote control unit is received, by changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion.

See the discussion of claim 1.

Claim 12   
The television apparatus according to claim 11, wherein the controller is configured to change the image of the cursor into the icon with an animation effect.

See discussion of claim 2.


Claim 13 
The television apparatus according to claim 11, wherein, if the cursor is at a location where a scroll command can be input, the controller is configured to control the display to change the image of the cursor into an icon corresponding to a scroll function as the operational state.

See discussion of claim 3.


Claim 14 
The television apparatus according to claim 13, wherein the scroll function icon is displayed with an animation effect.

See discussion of claim 4.
Claim 16

The television apparatus according to claim 11. wherein the visual feedback of the press input is provided by changing only the interior image portion of the displayed image of the cursor.

See discussion of claim 6.
Claim 18
The television apparatus according to claim 11, wherein the operational state of the displayed icon corresponds to one of a plurality of input modes.

See the discussion of claim 8.

Claim 19

The television apparatus according to claim 18, wherein the plurality of input modes comprises a gesture input mode and a voice input mode.

See discussion of claim 9.
Claim 20
The television apparatus according to claim 11, wherein the remote control unit comprises a gyro sensor and an angular velocity sensor configured
to sense a movement of the remote control unit and
to transmit the signal comprising the motion information based on the sensed movement.

See the discussion of claims 1 and 10.


Claim 21

A display system comprising:
a remote controller comprising a gyro sensor configured
to sense a movement of the remote controller, 
the remote controller being operable to transmit a signal corresponding to the sensed movement;:
a television apparatus comprising:
a display configured to display an image thereon of a broadcast channel based on processing of a broadcast signal received from a broadcast station; and
a controller configured to control the display to display thereon a cursor that moves in correspondence with the signal transmitted from the remote controller,
wherein the remote controller further comprises a button 
to receive a user input and
to transmit a remote control signal based on the received user input, 
wherein based on the remote control signal corresponding to the user input in a form of a click, the controller is configured to control the display to graphically change a displayed image of the cursor to visualize a pressed state of the click by changing an interior image portion of the displayed image of the cursor without changing an exterior shape of the cursor, and
wherein based on the remote control signal corresponding to the user input in the  form of the click, the controller is configured to control the display to graphically change the displayed image of the cursor to visualize the pressed state of the click by changing the interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion.


See discussion of claims 1 and 6.


Claim 22

The display system according to claim 21. wherein the remote controller further comprises an angular velocity sensor.

See discussion of claim 10.


Claim 23

The display system according to claim 21. wherein based on the cursor being at a location where a scroll command can be input, the controller is configured to control the display to graphically change the displayed image of the cursor to provide visual feedback of a scroll function.

See discussion of claim 3.


Claim 24

The display system according to claim 21. wherein based on the remote control signal corresponding to the user input in the form of the click, the controller is configured to control the display to graphically change, via an animation effect, the displayed image of the cursor to visualize the click.


See discussion of claim 1-2 and 11-12.


Claim 26
A television apparatus comprising:
a display; and
a controller configured to:
control the display to display an image of a broadcast channel based on processing of a broadcast signal received from a broadcast station and a representation of a cursor;

See discussion of claim 1.

control the display to move the representation of a cursor according to a first signal received from a remote controller, the first signal indicating a movement of the remote controller, and

See discussion of claim 1, esp. ‘428 at, e.g., FIGs. 2B, 7A, 11A, and paragraphs 54-57, 112, and 132.
based on receiving a second signal corresponding to a user input on an interface of the remote controller from the remote controller while receiving the first signal from the remote controller, control the display to change the representation of the cursor according to the second signal while moving the representation of the cursor according to the first signal, 
wherein based on the second signal corresponding to the user input, the controller is configured to control the display to graphically change an interior portion of the representation of the cursor by changing the interior portion of the representation of the cursor to include an image of a circle having a diameter less than a width of the interior portion.

As best understood,13 see discussion of claims 1 and 3, e.g., ‘428, paragraphs 116, 135 83, 88 and 157 and the cited portions of ‘085  and ‘345.

Claim 27
The television apparatus according to claim 26. wherein the controller is further configured to control the display to change the interior portion of the representation of the cursor without changing a boundary of the representation of the cursor.


Claim 28
The television apparatus according to claim 26, wherein the controller is configured to control the display to change the interior portion of the representation of the cursor according to the second signal while moving the representation of the cursor according to the first signal based on receiving the second signal while the representation of the cursor is moving according to the first signal.

See discussion of paragraph 17 and the discussion of claim 26.

Claim 29
The television apparatus according to claim 26. wherein based on the second signal corresponding to a scroll function, the controller is configured to control the display to graphically change an interior portion of the representation of the cursor14 to provide visual feedback of a scroll function.

See discussion of claims 1 and 3.
Claim 30
The television apparatus according to claim 26. wherein based on the second signal corresponding to the user input, the controller is configured to control the display to graphically change, via an animation effect, the interior portion of the representation of the cursor to visualize the user input.


See discussion of claims 1-2.



Claim 32
A television apparatus comprising:
a display; and
a controller configured to:
control the display to display an image of a broadcast channel based on processing of a broadcast signal received from a broadcast station,
receive a signal from a remote controller, 
display a representation of a cursor,
if the received signal includes first information indicating a movement of the remote controller, control the display to display a representation of a cursor that moves in correspondence with the first information included in the received signal, and
if the received signal includes second information corresponding to a user input on an interface of the remote controller, control the display to graphically change an interior portion of the presentation of the cursor without changing a boundary of the representation of the cursor according to the second information included in the received signal,
wherein based on the second signal corresponding to the user input in a form of a click, the controller is configured to control the display to graphically change the interior portion of the representation of the cursor to visualize a pressed state of the click by changing the interior portion of the representation of the cursor to include an image of a circle having a diameter less than a width of the interior portion.

As best understood,15 see discussion of claims 1, 6, 26 and 28-29.

Claim 33
The television apparatus according to claim 32, if the received signal includes both the first information and the second information, the interior portion of the representation of the cursor changes according to the second information while the representation of the cursor is moving according to the first information.

As best understood,16 see discussion of claims 1, 26 and 28-29.


Claim 34
The television apparatus according to claim 32, wherein an interior portion of the representation of the cursor17 changes according to the second information while the representation of the cursor is moving according to the first information if the second information is received while the first information is being received.

As best understood,18 see discussion of claims 1, 26 and 28-29, e.g. the controller is configured to change cursor representation according to a second signal while the cursor representation is moving according to a first signal corresponding to user movement.

Claim 35
The television apparatus according to claim 32, wherein the controller is further configured to control the display to change the interior portion of the representation of the cursor according to the second information while moving the representation of the cursor according to the first information, based on receiving the second information while the representation of the cursor is moving according to the first information.
.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. Specifically with regard to the remarks in Section I, see paragraphs 8, 13 and 15.  With regard to Section II, see paragraphs 11-12.  The lack of antecedent basis objecti18n is withdrawn with regard to claims 1, 4, 6, 8-14, 16 and 18-20 in light of the new combinations recited in the claims.  See however paragraphs 13 and 15.  With regard to section III and Section V as it pertains to 35 USC 112, first paragraph, see paragraph with regard to the amended claims.  With regard to section IV, see paragraph 14.  With regard to section V as it pertains to second paragraph, see paragraph 17.  With regard to claims 2 and 12, see not only claim 4 as written but also note claims 1 and 11 do not recite “an icon with an animation effect”.   Similarly, claim 21 does not recite “a user input in a form of a click”.  With regard to Section VI, see paragraph 18.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
  
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,107,058 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992



/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
   



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 However, see discussion of paragraph 15. 
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        3 A certified English translation of the Korean Patent is not of record.  See 37 C.F.R. 1.55  Claim for foreign priority and MPEP 215 and 216.
        
        
        4 For example the new combinations of claims 2-4, 6, 8-10, 12-14, 16 and 18-19.   
        5 See the discussion in paragraph 8 above and paragraphs   below. 
        6 It is also noted that the amendment does not merely incorporate claim 5 into claim 1 and claims 2-4 and 8-10 which depend from now amended claim 1 did not depend from claim 5.
        7 Col. 9, lines 10-27 (FIG. 6) discusses hand gesture input mode/icon and col. 7, lines 9-22 describes  a cursor with an animation effect, not the claimed cursor/icon with circle shaped interior portion.
        8 Page 15 of the response set for “Support is provided above” as support for claims 6 and 16.
        9 See col. 2, lines 37-40 cited with regard to claims 3 and 13. 
        10 E.g. note paragraphs 8, 13 and 15 above.
        11 Note paragraphs 67 and 70 of ‘428.
        12 Note paragraph 5 of ‘855 cited in the Conclusion section of the last Office Action.
        13 E.g. note paragraphs 8, 13 and 15 above.
        14 See footnote 4.
        15 E.g. note paragraphs 8, 13 and 15 above.
        16 E.g. note paragraphs 8, 13 and 15 above.
        17 See footnote 4.
        18 E.g. note paragraphs 8, 13 and 15 above.